10/04/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 22-0400                           Case Number: DA 22-0400




__________________________________________________________________

 IN RE THE MARRIAGE OF:

 MICHELLE M. LARUE,
                                                ORDER DISMISSING
              Petitioner/Appellee,              APPEAL

 and

 BRANDON L. LARUE,

              Respondent/Appellant.


       This matter came before the Court on Appellant’s Motion to Voluntarily

Dismiss Appeal. Having considered the same, and for good cause shown,

       IT IS HEREBY ORDERED that this matter is dismissed.

       DATED and electronically signed as indicated below.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                         October 4 2022